Citation Nr: 0124387	
Decision Date: 10/10/01    Archive Date: 10/12/01

DOCKET NO.  93-12 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
claimed as secondary to post-traumatic stress disorder 
(PTSD).

2.  Entitlement to service connection for blindness, claimed 
as secondary to PTSD.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1964 to June 
1967.  Service in Vietnam is indicated by the evidence of 
record.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from September 1991 and March 1992 rating decisions 
by the Department of Veterans Affairs (VA) Regional Office 
(RO), which denied the veteran's claims of entitlement to 
service connection for blindness and diabetes mellitus.  The 
veteran subsequently perfected timely appeals regarding both 
of these issues.

In a decision issued in June 1999, the Board denied the 
veteran's claims of entitlement to service connection for 
diabetes mellitus and blindness, each claimed as being due to 
service-connected PTSD.  In that decision, the Board also 
denied entitlement to compensation benefits pursuant to 
38 U.S.C.A. § 1151 (West 1991) for left eye blindness, and 
remanded a claim of entitlement to an increased evaluation 
for PTSD to the RO for additional evidentiary development.  
The veteran subsequently filed a timely appeal to the United 
States Court of Appeals for Veterans Claims (Court).

While the case was pending at the Court, the veteran's 
attorney and the VA Office of General Counsel filed a joint 
motion for remand, requesting that the Court vacate the 
Board's June 1999 decision and remand the issues of 
entitlement to service connection for diabetes mellitus and 
blindness for further development and readjudication.  The 
parties also requested that the appeal as to the veteran's 
claim of entitlement to compensation benefits pursuant to 
38 U.S.C.A. § 1151 for left eye blindness be dismissed.  In 
July 1999, the Court granted the joint motion, vacated that 
portion of the Board's June 1999 decision addressing the 
claims of entitlement to service connection for diabetes 
mellitus and blindness, and remanded these issues to the 
Board for compliance with directives that were specified in 
the motion.  The appeal as to the remaining issue, involving 
a claim under 38 U.S.C.A. § 1151, was dismissed.  That latter 
matter is therefore final.

FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam during the 
Vietnam era.

2.  There is no affirmative evidence of record establishing 
that the veteran was not exposed to herbicides during 
service.

3.  There is competent medical evidence showing that the 
veteran has been diagnosed with diabetes mellitus, and that 
this disability has manifested to a compensable degree since 
his separation from service.

4.  There is competent medical evidence showing the veteran 
is blind, and that this disability developed secondary to his 
diabetes mellitus.


CONCLUSIONS OF LAW

1.  For the purposes of this decision, exposure to herbicides 
during the veteran's period of service in the Republic of 
Vietnam is presumed.  38 U.S.C.A. § 1116(a)(3) (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.307(a) (2001).

2.  Service connection for diabetes mellitus is warranted.  
38 U.S.C.A. § 1110, 1113, 1116 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.307, 3.309 (2001); 66 Fed. Reg. 23,166-69 (May 
8, 2001).

3.  Service connection for blindness, diagnosed as diabetic 
retinopathy, is warranted.  38 U.S.C.A. § 1110 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303(a), 3.310(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

During the pendency of the veteran's appeal, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000) (now 
codified at38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp 2001)).  This statute repealed the 
requirement that a claim be well grounded, and contains new 
provisions pertaining to claims development procedures, 
including assistance to be provided to claimants by the RO.  
This new law is applicable to all claims filed on or after 
the date of enactment of the VCAA, or filed before the date 
of enactment and not yet final as of that date.  VCAA § 7(a), 
114 Stat. 2096, 2099-2100; See generally Holliday v. 
Principi, 14 Vet. App. 280 (2001); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

In addition, VA has recently published new regulations, which 
were created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide a claimant who files a 
substantially complete application for VA benefits.  These 
new regulations also provide guidelines regarding VA's duties 
to notify claimants of necessary information or evidence and 
to assist claimants in obtaining evidence.  These new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute.

The Board notes that the veteran was advised, by virtue of 
the Statement of the Case and Supplemental Statements of the 
Case issued during the pendency of this appeal, of what the 
evidence must show in order to substantiate his service 
connection claims.  Accordingly, the Board believes that VA 
has no outstanding duty to inform the veteran or his 
representative that any additional information or evidence is 
needed to substantiate his claims.  VCAA § 3(a), 114 Stat. 
2096, 2096-97 (codified as amended at 38 U.S.C. § 5103).  

Furthermore, the Board finds that there is ample medical and 
other evidence of record on which to decide the claims.  
Neither the veteran nor his representative has alluded to any 
additional records that have not been obtained and which 
would be pertinent to the present claims.  Therefore the 
Board finds that all facts that are relevant to these issues 
have been properly developed, and that no further action is 
required in order to comply with VA's duty to assist.  VCAA 
§ 3(a), 114 Stat. 2096, 2097-98 (codified at 38 U.S.C. 
§ 5103A).

Because the RO has not had the opportunity to adjudicate the 
veteran's claim pursuant to the new legislation, the Board 
has considered the applicability of Bernard v. Brown, 
4 Vet. App. 384, 393-394 (1993).  In Bernard, the Court held 
that, before the Board addresses in a decision a question 
that has not been addressed by the RO, it must consider 
whether the claimant has been given adequate notice of the 
need to submit evidence or argument, an opportunity to submit 
such evidence or argument, and an opportunity to address the 
question at a hearing, and whether the claimant has been 
prejudiced by any denials of those opportunities.  As 
discussed in detail above, the Board has reviewed the 
evidence of record and determined that all notification and 
development actions required by the new legislation appear to 
have been completed in full.  Moreover, as will be explained 
in greater detail below, the Board is of the opinion that a 
recent change in regulations now allows for a grant of the 
benefits sought.  For these reasons, the Board believes that 
we may proceed with a decision in this case, without 
prejudice to the veteran.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (codified as amended at 38 U.S.C. §§ 5103 and 5103A).  
The Board therefore finds that no useful purpose would be 
served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no benefit flowing to the 
appellant.  The Court of Appeals for Veterans Claims has held 
that such remands are to be avoided.  See Winters v. West, 12 
Vet. App. 203 (1999) (en banc), vacated on other grounds sub 
nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  In fact, the Court recently 
stated, "The VCAA is a reason to remand many, many claims, 
but it is not an excuse to remand all claims."  Livesay v. 
Principi, ___ Vet. App. ___, No. 00-51 (Aug30, 2001).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2001).  When there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2001); 
VCAA § 4, 114 Stat. 2096, 2098-99 (codified as amended at 
38 U.S.C. § 5107(b)).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of positive 
and negative evidence" in order to prevail.  The Court has 
also stated, "It is clear that to deny a claim on its merits, 
the evidence must preponderate against the claim."  Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.  

II.  Service connection for diabetes mellitus, claimed as
secondary to service-connected PTSD

The veteran is seeking entitlement to service connection for 
diabetes mellitus.  He asserts that this disability developed 
as a result of his service-connected PTSD.  In essence, he 
contends that emotional problems caused by his PTSD kept him 
from obtaining appropriate medical treatment, which would 
have prevented his diabetes mellitus from developing.

As discussed in the Introduction section of this decision, 
the veteran's claims were denied by the Board in a June 1999 
decision.  In that decision, the Board found that the claims 
were not well grounded, under the law in effect at that time, 
because there was no competent evidence linking the veteran's 
claimed diabetes mellitus and/or blindness to his service-
connected PTSD.  The Board acknowledged that there was an 
August 1997 opinion from a VA psychologist, in which the 
psychologist concluded that the veteran's lack of motivation 
and concern to care for himself properly throughout the 
1960's, 1970's, and early 1980's could be attributed to his 
service-connected PTSD.  The Board concluded, however, that 
the VA psychologist did not find that the veteran's lack of 
pursuit of proper medical care was the proximate cause of his 
diabetes and/or blindness.  For this reason, the Board found 
that the veteran's claims of entitlement to service 
connection for diabetes mellitus and blindness, claimed as 
due to PTSD, were not well grounded.  See 38 U.S.C.A. § 
5107(a) (West 1991); Murphy v. Derwinski, 1 Vet. App. 78, 81-
2 (1990); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

The Board's June 1999 decision was subsequently vacated by 
the Court, pursuant to a joint motion for remand filed by the 
veteran's attorney and the VA Office of the General Counsel.  
The parties found that the Board had erred in concluding that 
the August 1997 VA psychologist's opinion did not constitute 
medical "nexus" evidence sufficient to satisfy the 
requirement of well-grounded claim.  The parties therefore 
concluded that a remand was appropriate, in order to allow 
the Board the opportunity to readjudicate the veteran's 
claim.

The Board notes that there has been a significant change in 
the regulations while this case was pending at the Court.  At 
the time of the Board's June 1999 decision, diabetes mellitus 
was not included as one of the specific diseases listed in 38 
C.F.R. § 3.309(e) as being associated with exposure to Agent 
Orange.  However, on January 11, 2001, a proposed rule was 
published in the Federal Register, at Vol. 66, No. 8, pages 
2,376-80, to implement a decision of the Secretary of 
Veterans Affairs, under the Authority of the Agent Orange Act 
of 1991, that there is a positive association between 
exposure to herbicides used in Vietnam and the subsequent 
development of Type 2 diabetes.  The intended effect of this 
proposed amendment was to establish presumptive service 
connection for that disorder, based upon herbicide exposure.  

On May 2, 2001, the amended regulation was published in the 
Federal Register as a final rule, Vol. 66, No. 89, pages 
23,166-169.  Thus, Type 2 diabetes (also known as diabetes 
mellitus or adult-onset diabetes) is now specifically 
included as one of the diseases listed in 38 C.F.R. § 
3.309(e) as being associated with exposure to Agent Orange.  
See 38 C.F.R. § 3.309(e) (2001).

Although the veteran has not specifically asserted that he is 
entitled to service connection for diabetes mellitus on the 
basis that the disease is directly related to his military 
service, the Board recognizes that we have a responsibility 
to consider all possible avenues by which the veteran may 
establish entitlement to service connection.  See Schroeder 
v. West, 212 F.3d 1265 (Fed. Cir. 2000).  Accordingly, the 
Board has considered whether service connection is warranted 
for diabetes mellitus on a presumptive basis under 38 C.F.R. 
§ 3.307(a)(6) and 3.309(e).  For the reasons and bases set 
forth below, the Board finds that service connection is now 
warranted for diabetes mellitus on that basis.

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a disease listed at 38 C.F.R. § 3.309(e) (2001), shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a) (2001).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) (2001) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) 
(2001) are also satisfied:  Chloracne or other acneform 
disease consistent with chloracne; Hodgkin's disease; 
multiple myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; respiratory 
cancers (cancer of the lung, bronchus, larynx or trachea); 
and soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 
C.F.R. § 3.309(e).  The diseases listed at 38 C.F.R. § 
3.309(e) shall have become manifest to a degree of 10 percent 
or more at any time after service, except that chloracne or 
other acneform disease consistent with chloracne, porphyria 
cutanea tarda, and acute and subacute peripheral neuropathy 
shall have become manifest to a degree of 10 percent or more 
within a year, and respiratory cancers within 30 years, after 
the last date on which the veteran was exposed to a herbicide 
agent during active military, naval, or air service.  38 
C.F.R. § 3.307(a)(6)(ii) (2001).  As explained in detail 
above, Type 2 diabetes has recently been included among the 
diseases listed in 38 C.F.R. § 3.309(e) as being associated 
with herbicide exposure.

The record in this case reflects that the veteran served in 
the Republic of Vietnam while on active duty during the 
Vietnam era.  Such service is indicated by his service 
personnel records and by his DD 214, Armed Forces of the 
United States Report of Transfer or Discharge.  See 
Venturella v. Gober, 11 Vet. App. 340, 341 (1997) (finding 
that only service department records can establish if and 
when a person was serving on qualifying active service); see 
also Cahall v. Brown, 7 Vet. App. 232, 237 (1994); Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992).  Thus, because it has 
been established that the veteran served in the Republic of 
Vietnam during the Vietnam era, and because he has a disease 
now listed at 38 C.F.R. § 3.309(e), it must be presumed by 
the Board that he was exposed during such service to a 
herbicide agent.  38 C.F.R. § 3.307(a).  The Board notes that 
there is no affirmative evidence in the record establishing 
that the veteran was not so exposed.

With respect to the requirement that the diseases listed at 
38 C.F.R. § 3.309(e) shall have become manifest to a degree 
of 10 percent or more at any time after service, the Board 
finds that it has been met in this case.  In particular, the 
Board notes the veteran's VA treatment records, which show he 
has been diagnosed with insulin-dependent diabetes on 
numerous occasions throughout the past decade.  The Board is 
of the opinion that this diagnosis constitutes evidence of a 
compensable degree of disability under the criteria of 38 
C.F.R. § 4.119, Diagnostic Code 7913 (2001).

Having found that the veteran served in Vietnam during his 
active service, that he has been diagnosed with diabetes 
mellitus, and that this diabetes mellitus has manifested to a 
compensable degree at some time after his discharge from 
service, the Board concludes that service connection for 
diabetes mellitus is warranted on a presumptive basis under 
the provisions of 38 C.F.R. § 3.307(a)(6) and 3.309(e), as 
recently amended.  Thus, the benefit sought on appeal is 
granted.

In closing, the Board notes that, because service connection 
has been granted for diabetes mellitus on a presumptive 
basis, any discussion regarding the merits of the veteran's 
claim for service connection on a secondary basis has been 
rendered moot.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 
(Fed.Cir.1994), reversing in part Combee v. Principi, 4 Vet. 
App. 78 (1993).  

In addition, the Board also notes that a claim of entitlement 
to service connection for diabetes mellitus on a direct basis 
was previously denied in an August 1989 Board decision.  
Because that decision was final, we have considered whether 
that issue is subject to the new-and-material evidence 
requirement set forth under 38 U.S.C.A. § 5108 (West 1991).  
See also 38 C.F.R. § 3.156 (2001).  The Court has held that, 
when there is an intervening change in the law or regulation 
creating a new basis for entitlement to benefits, as here, 
the veteran's claim under the liberalizing regulation is a 
claim separate and distinct from the claim previously and 
finally denied prior to the liberalizing regulation.  See 
Spencer v. Brown, 4 Vet. App. 283, 288-89 (1993).  Thus, the 
veteran's claim for service connection on a direct basis 
(based upon a legal presumption) is entitled to de novo 
review without regard to finality, and without the submission 
of new and material evidence.

III.  Entitlement to service connection for blindness, 
claimed
as secondary to service-connected PTSD

The veteran is also seeking entitlement to service connection 
for blindness, which he contends developed as a direct result 
of his claimed diabetes mellitus.  Thus, because he believes 
that service connection is warranted for diabetes mellitus on 
the basis that it developed secondary to a service-connected 
disability, he also believes that service connection for 
blindness is warranted on that same basis.

Service connection is warranted for disability resulting from 
disease or injury that was either incurred in or aggravated 
by service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 38 
C.F.R. § 3.303(a) (2001).  Service connection may also be 
established on a secondary basis for a disability which is 
shown to be proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).

Establishing service connection on a secondary basis requires 
evidence sufficient to show that:  (1) a current disability 
exists; and (2) the current disability was either caused or 
aggravated by a service-connected disability.  Id.; See 
Harder v. Brown, 5 Vet. App. 183, 187-89 (1993).  Service 
connection may be granted for the degree of aggravation to a 
non-service-connected disorder which is proximately due to or 
the result of a service-connected disorder.  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  In Allen, the Court held 
that, when aggravation of a veteran's non-service-connected 
disability is proximately due to or the result of a service-
connected disability, such veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Id.

In this case, the record contains competent evidence showing 
that the veteran has been diagnosed with blindness, and that 
his blindness has been related to his diabetes mellitus.  For 
example, the Board notes a December 1991 VA visual 
examination, in which the VA examiner noted a diagnosis of 
advanced diabetic retinopathy with macular scarring, with 
previous damage due to diabetic retinopathy and laser therapy 
to the right eye.  The VA examiner determined that the 
veteran had extremely poor vision in the right eye reduced to 
"count fingers" at two feet, and no vision at all in the left 
eye.  The VA examiner concluded that, for all intents and 
purposes, the veteran should be considered legally blind.

The Board believes the findings contained in the report of 
his December 1991 VA visual examination to be consistent with 
those noted in the report of a January 1996 VA examination.  
During his January 1996 visual examination, a VA examiner 
found that the veteran had a visual acuity in the right eye 
of "count fingers" at approximately two feet, with no light 
perception.  The VA examiner also found that the veteran had 
no vision, or questionable light perception, in the left eye.  
The VA examiner concluded that "the patient's blindness is 
due to diabetes mellitus and diabetic retinopathy OU [of both 
eyes]".

In short, two competent VA medical examiners have diagnosed 
the veteran with blindness.  These examiners also 
specifically concluded that the veteran's blindness developed 
secondary to his diabetes mellitus, which, as discussed 
above, has been found to be presumptively related to service.  
There is no contrary medical evidence of record.  Thus, the 
Board finds that the weight of competent and probative 
evidence of record establishes that the veteran's blindness 
developed secondary to his service-connected diabetes 
mellitus.  Accordingly, the Board finds that a grant of 
service connection for blindness is warranted.


ORDER

Entitlement to service connection for diabetes mellitus is 
granted.

Entitlement to service connection for blindness, diagnosed as 
diabetic retinopathy, is granted.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

